Title: From Alexander Hamilton to James Miller, 13 May 1800
From: Hamilton, Alexander
To: Miller, James


          
            Sir,
            NY. May 13. 1800
          
          Enclosed is an account sent me by to me by Lieutenant Hooke. He mentions that the account was forwarded thro’ your advice, and that, you had informed him that similar charges had been allowed.
          I have supposed that an officer, upon receiving his appointment, bears the expence of repairing to his station—Afterwards, if he is detached on service, travelling expences are allowed him—However, if a different rule has prevailed, I wish it be it is my wish that it be followed in the present case.
           Js. Miller Er.
        